DETAILED ACTION
		Response to Amendment
 The amendment filed on 12/16/2021 has been entered and considered by Examiner. Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Kim on 02/14/2022.
The application has been amended as follows:
Title: -- METHODS AND SYSTEM OF RESTRICTING DATA USAGE AT A PLURALITY OF NETWORK DEVICES UTILIZING SIM CARDS --

Allowable Subject Matter
Claims 1-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:

(a) determining a usage threshold and a validity time period of the usage threshold (Figs. 10 and 30; interval time e.g. Days Left,  Renew timing, and usage limits) [0207, 0395-397, 0265-266];
	(b) determining data usage of the group of SIM cards compared to the usage threshold (Fig. 30; determining usage limits for each SIM with the overall limit) [0395-397]; 
(c) when the usage threshold is reached [0004, 0212, 0414]: 
(i) sending a request for instruction to a server (18) (Figs. 5 and 30, S204/S250 requesting info from a server) [0372, 0249, 0334, 0032]; 
(ii) receiving the instruction from the server (18) (Figs. 5 and 30, S206/S250 receiving info from the server) [0249, 0334, 0032]; 
(d) restrict data usage or updating the usage threshold based on the instruction (whether to limit usage based on the threshold or renewing data limit) [0004, 0212, 0414]; 
 i) when the instruction is to restrict data usage: 
restricting data usage of the group of SIM cards (limiting usage based on the threshold) [0004, 0414];
 (ii) when the instruction is to update the usage threshold (Figs. 12 and 30, 486 renewing data limit and interval timing) [0279-281, 0325, 0265-266]: 
updating the usage threshold and the validity time period of the usage threshold (Figs. 12 and 30, 486 renewing data limit and interval timing) [0279-281, 0325, 0265-266]; 
wherein:

the data usage of the group of SIM cards is determined based on historical SIM card activity information received from the server (user history information or patterns) [0208, 0006, 0265, 0395-397]; and 
the data usage information of each SIM card in the group of SIM cards is reset when the validity time period of the usage threshold is over [0279-281, 0325, 0265-266].  
Raleigh discloses determining whether to restrict data usage or updating the usage threshold based on the instruction [0193, 0210, and 0423].
	However, all cited prior arts of record fail to disclose in claims 1, 10, and 12 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 12/16/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20140274006 A1 - methods use the capabilities of multiple SIMs to prevent calls from being dropped on a multi -SIM wireless device. In the various embodiments, network conditions may be monitored for signal quality during an active call. When signal quality on the network deteriorates, the multi -SIM wireless device may switch the active call to a network associated with a different SIM that provides better service. To enable the switch, the multi -SIM wireless device may setup a conference call with the called party and the different SIM. In the various embodiments, the multi -SIM wireless devices may be a dual -SIM dual active (DSDA) wireless device.



	US 6131024 A -   a mobile services center in wireless communication with said mobile terminal and connected to said memory to obtain said usage limit value and said current cumulative usage value, said mobile services center comparing said current usage value with said usage limit value and selectively denying said mobile terminal access to said telecommunications system when said current usage value exceeds said usage limit value, said mobile services center allowing said mobile terminal access to said telecommunications system in response to receiving a reset command from said mobile subscriber, said reset command setting said current cumulative usage value to zero without requiring additional value to be paid by said mobile subscriber.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642